DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/29/2022 has been entered. Claims 1, 4, 6, 8-9 and 11-12 remain pending in the application. Applicant’s amendments to the abstract and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 depends from cancelled claim 2. It is unclear which claim the limitations of claim 6 should be dependent on. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C), Witting (US 20140090495 A1) and Braun (DE 102007037784 B4).
Regarding claim 1, Aoki discloses a rotary shifter (see Fig. 1), comprising: a pinion axle (axle on which 40 rotates); 5a first pinion (42) connected to the pinion axle, comprising a plurality of first pinion teeth in a first orientation; a first rack (44) comprising a plurality of first rack teeth configured to interact with the plurality of first pinion teeth; a knob (40) connected to the pinion axle, wherein rotating the knob causes 10the first pinion to rotate; a gear cable connector (inherent connector between 28 and 44) connected to the first rack, wherein rotating the knob causes linear movement to the gear cable. Aoki fails to disclose a second pinion connected to the pinion axle, comprising the plurality of second pinion teeth in a second orientation; 15a second rack aligned with the first rack and comprising a plurality of second rack teeth configured to interact with the plurality of second pinion teeth; and the second rack is connected to the gear cable connector. However, Victoria-Werke teaches a second pinion (see Fig. 1, f) connected to the pinion axle (d), comprising the plurality of second pinion teeth in a second orientation (see Fig. 1, wherein teeth of e and f are oriented differently); 15a second rack (c) aligned with the first rack (b) and comprising a plurality of second rack teeth configured to interact with the plurality of second pinion teeth (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a second rack and pinion, as taught by Victoria-Werke, to reduce unavoidable errors in tooth pitch or shape so that precise rolling can occur (see attached English translation, paragraph [0003]). As a result of the combination, the following limitations would necessarily result: the second rack (Victoria-Werke, c) is connected to the gear cable connector (Aoki, inherent connector between 28 and 44). Aoki fails to disclose a pressing member configured to exert force causing the first rack and the second rack to be in contact with the first pinion and the second opinion, and wherein the pressing member comprises a slider. However, Witting teaches a pressing member (see Fig. 4, 302) comprising a slider a slider (340, 342). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a pressing member comprising a slider, as taught by Witting, to assure proper lash between the pinion and the rack, to provide a biasing force that forces the shaft into the pinion gear and to maintain a proper fit between the rack and pinion which is essential to a rack and pinion system (see paragraph [0006]). As a result of the combination, the following limitations would necessarily result: the pressing member (Witting, 302) configured to exert force causing the first rack (Aoki, 44) and the second rack (Victoria-Werke, c) to be in contact with the first pinion (Aoki, 42) and the second pinion (Victoria-Werke, f). Aoki fails to disclose the first pinion, the second opinion, the first rack and the second rack are made of sheet metal. However, Braun teaches pinions (see Fig. 1) and racks (see Fig. 7) made of sheet metal (see attached English machine translation). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with sheet metal pinions and racks, as taught by Braun, since it is known that sheet metal is stronger and more durable, and can withstand greater pressure and heat than plastic counterparts; sheet metal is malleable such that it is easy to bend and form sheet metal into the required shape; sheet metal is widely available making replacement parts easier to find; and since it is widely available, the cost of sheet metal is cheaper than most options. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize sheet metal materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the pressing member (Witting, 302) is made of polyoxymethylene (see paragraph [0019]).
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the pressing member (Witting, 302) comprises a spring (see Fig. 2, 116) configured to exert said force (Witting, Fig. 2).
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a body (Aoki, inherent body of 10, 38) configured to support the pinion axle (Aoki, axle on which 40 rotates), the first rack (Aoki, 44), the second rack (Victoria-Werke, c) and the pressing member (Witting, 302).
Regarding claim 11, Aoki discloses a portion of the body (see Fig. 1, inherent body of 10, 38) is configured to support the knob (40).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C), Witting (US 20140090495 A1), Braun (DE 102007037784 B4) and Sarier (WO 2018007155 A1).
Regarding claim 9, Aoki fails to disclose the body is made of sheet metal. However, Sarier teaches the body (see Fig. 1, 2) is made of sheet metal (see attached English translation). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a sheet metal body, as taught by Sarier, since it is known that sheet metal is stronger and more durable, and can withstand greater pressure and heat than plastic counterparts; sheet metal is malleable such that it is easy to bend and form sheet metal into the required shape; sheet metal is widely available making replacement parts easier to find; and since it is widely available, the cost of sheet metal is cheaper than most options. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize sheet metal materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C), Witting (US 20140090495 A1), Braun (DE 102007037784 B4) and Luo (CN 107450654 A).
Regarding claim 12, Aoki fails to disclose a portion of the body supporting the knob comprises a hinge allowing rotation in the connection to the pinion axle. However, Luo teaches a portion of the body (see Fig. 2, 3) supporting the knob (5) comprises a hinge (1) allowing rotation in the connection to the pinion axle (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a hinge, as taught by Luo, to allow a tilting of the control know for use in multiple applications, i.e., different vehicle setups; and to allow a user to adjust the know to a personal preference.

Claim 1, 4, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 19990021006 U) in view of Victoria-Werke (DE 121485 C) and Braun (DE 102007037784 B4).
Regarding claim 1, Hong discloses a rotary shifter (see Fig. 2), comprising: a pinion axle (22); a first pinion (23) connected to the pinion axle, comprising a plurality of first pinion teeth (23b) in a first orientation; a first rack (30) comprising a plurality of first rack teeth (31) configured to interact with the plurality of first pinion teeth; a knob (20) connected to the pinion axle, wherein rotating the knob causes the first pinion to rotate; a gear cable connector (32) connected to the first rack, wherein rotating the knob causes linear movement to a gear cable (C); a pressing member (15, 41) configured to exert force causing the first rack to be in contact with the first pinion, and wherein the pressing member comprises a slider (15). Hong fails to disclose a second pinion connected to the pinion axle, comprising the plurality of second pinion teeth in a second orientation; 15a second rack aligned with the first rack and comprising a plurality of second rack teeth configured to interact with the plurality of second pinion teeth; and the second rack is connected to the gear cable connector. However, Victoria-Werke teaches a second pinion (see Fig. 1, f) connected to the pinion axle (d), comprising the plurality of second pinion teeth in a second orientation (see Fig. 1, wherein teeth of e and f are oriented differently); 15a second rack (c) aligned with the first rack (b) and comprising a plurality of second rack teeth configured to interact with the plurality of second pinion teeth (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hong with a second rack and pinion, as taught by Victoria-Werke, to reduce unavoidable errors in tooth pitch or shape so that precise rolling can occur (see attached English translation, paragraph [0003]). As a result of the combination, the following limitations would necessarily result: the second rack (Victoria-Werke, c) is connected to the gear cable connector (Hong, 32); the pressing member (Hong, 15, 41) configured to exert force causing the second rack (Victoria-Werke, c) to be in contact with the second pinion (Victoria-Werke, f). Hong in view of Victoria-Werke fail to disclose the first pinion, the second opinion, the first rack and the second rack are made of sheet metal. However, Braun teaches pinions (see Fig. 1) and racks (see Fig. 7) made of sheet metal (see attached English machine translation). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hong in view of Victoria-Werke with sheet metal pinions and racks, as taught by Braun, since it is known that sheet metal is stronger and more durable, and can withstand greater pressure and heat than plastic counterparts; sheet metal is malleable such that it is easy to bend and form sheet metal into the required shape; sheet metal is widely available making replacement parts easier to find; and since it is widely available, the cost of sheet metal is cheaper than most options. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize sheet metal materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Hong in view of Victoria-Werke fail to disclose the pressing member is made of polyoxymethylene. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize polyoxymethylene materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin , 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further motivation exists to utilize polyoxymethylene materials since one of ordinary skill in the art would have known that polyoxymethylene has high strength, rigidity and toughness; has good impact strength even at low temperatures; has outstanding wear resistance and sliding properties; and has high dimensional stability.
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a body (Hong, 10) configured to support the pinion axle (Hong, 22), the first rack (Hong, 30), the second rack (Victoria-Werke, c) and the pressing member (Hong, 15, 41).
Regarding claim 11, Hong discloses a portion of the body (10) is configured to support the knob (20).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 19990021006 U) in view of Victoria-Werke (DE 121485 C), Braun (DE 102007037784 B4) and Ishii (US 20210309284 A1).
Regarding claim 6, Hong fails to disclose the pressing member comprises a spring configured to exert said force. However, Ishii teaches the pressing member (see Fig. 16, 71) comprises a spring (72) configured to exert said force (see Fig. 16). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hong with a spring, as taught by Ishii, so that the backlash of the engaging portion between the pinion teeth 26 and the rack teeth 30 is eliminated, and the engaged state of the pinion teeth 26 and the rack teeth 30 is properly maintained regardless of the force applied to the rack shaft 14 in the direction away from the pinion shaft 13 due to the power transmission at the engaging portion (see paragraph [0121]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 19990021006 U) in view of Victoria-Werke (DE 121485 C), Braun (DE 102007037784 B4) and Sarier (WO 2018007155 A1).
Regarding claim 9, Hong fails to disclose the body is made of sheet metal. However, Sarier teaches the body (see Fig. 1, 2) is made of sheet metal (see attached English translation). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hong with a sheet metal body, as taught by Sarier, since it is known that sheet metal is stronger and more durable, and can withstand greater pressure and heat than plastic counterparts; sheet metal is malleable such that it is easy to bend and form sheet metal into the required shape; sheet metal is widely available making replacement parts easier to find; and since it is widely available, the cost of sheet metal is cheaper than most options. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize sheet metal materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 19990021006 U) in view of Victoria-Werke (DE 121485 C), Braun (DE 102007037784 B4) and Luo (CN 107450654 A).
Regarding claim 12, Hong fails to disclose a portion of the body supporting the knob comprises a hinge allowing rotation in the connection to the pinion axle. However, Luo teaches a portion of the body (see Fig. 2, 3) supporting the knob (5) comprises a hinge (1) allowing rotation in the connection to the pinion axle (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hong with a hinge, as taught by Luo, to allow a tilting of the control know for use in multiple applications, i.e., different vehicle setups; and to allow a user to adjust the know to a personal preference.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Aoki fails to disclose a rotary shifter mechanism, the Examiner respectfully disagrees. The Examiner notes that on page 7 3rd paragraph of the Remarks, Applicant admits that “Aoki discloses a rotary shifter mechanism only in the context of Fig. 1”. Since Aoki discloses a rotary shifter mechanism, as admitted by Applicant, the rejection above is maintained. 
Regarding Applicant’s arguments that the teachings of Victoria-Werke are not applicable to the teaching of Aoki, since Aoki teaches a precautionary system and wearing of the rack-and-pinion of Aoki is not a problem, the Examiner respectfully disagrees. The Examiner notes that the combination of Aoki and Victoria-Werke is not made to reduce wearing of the rack and pinion system of Aoki. Instead, as noted in the rejection above, the combination of Victoria-Werke with Aoki is to reduce unavoidable errors in tooth pitch or shape so that precise rolling can occur. As such, the rejection above is maintained.
Regarding Applicant’s arguments that the support yoke of Witting is applied in a completely different system, i.e., a steering system, the Examiner respectfully disagrees. The prior art of Witting is considered analogous art since Witting deals a problem which is reasonable pertinent to the particular problem which the Applicant is concerned. In this instance, the problem is maintaining a rack engaged with a pinion. As such, the rejection above is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658